ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-208, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), JOHN H. McKEON, JR., of MOORESTOWN, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of three months based on his guilty plea to third-degree possession of cocaine, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer);
*248And the Disciplinary Review Board having further concluded that respondent should be required to submit to random drug testing for a period of one year following his reinstatement to practice;
And good cause appearing;
It is ORDERED that JOHN H. McKEON, JR., is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that on reinstatement to practice, respondent shall submit to random drug testing for a period of one year and until the further Order of the Court, on a schedule to be determined by the Office of Attorney Ethics; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.